Title: To Alexander Hamilton from William Willcocks, 8 July 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Dear General,
            New York July 8th. 1799—
          
          When I last spoke to You about the Appointment of Lieutenant, William Laidlie, to a command in the twelfth Regiment, You went so far as to say You would consider of it. He accepted of an Appointment in the 2d. Regiment of a 2d Lieutenancy—but has not Yet recd a Commission.
          From the Sollicitations of his friends as well as other considerations, he would be very glad of a transfer to our Regiment—
          There is no probability that Captain Kissam will ever be able to raise, or hold the command of a Company—Lieutenant Smith his only officer, and who appears to be a very worthy young man, it is presumable will succeed Mr Kissam. And under him Lt. Laidlie would willingly serve—
          Although Mr Laidlies services, have been but volunteered for his friend, I can say with certainty, that no Officer of our Regt. has been more correct, and indefatigable in the Recruiting business, and I am persuaded as well from report as my own Observation he will do much honor to the 12th. Regiment—
          With the highest consideration I am Your Obdt &c
          
            Wm. Willcocks—
          
        